Citation Nr: 0300999	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  97-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 40 percent prior 
to December 30, 1999, based on an extraschedular basis.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from January 1985 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  It has been held as a result of 
Board and RO actions that a schedular 40 percent rating, 
but no more, was warranted prior to December 30, 1999.  In 
its decision of October 2000, the Board held that the 40 
percent rating was warranted under the schedule but that 
extraschedular consideration for the period had not been 
considered.  That matter was remanded.

While undergoing remand development, the RO assigned a 60 
percent rating and a total rating based on individual 
unemployability from December 30, 1999.  This apparently 
was based on evidence showing an increase in pathology at 
that time.  There has been no recorded disagreement with 
that action or the effective date.  The issue on the title 
page seems the only one fully developed for appellate 
review.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

On another procedural matter, the appellant requested a 
personal hearing on the issue of a total rating.  That 
matter has since been resolved favorably.  There is no 
additional hearing request on file so the Board has 
proceeded to the merits on this issue.


FINDING OF FACT

The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected lumbosacral strain, so as to render 
impractical the application of the regular schedular 
standards.



CONCLUSION OF LAW

Prior to December 30, 1999, the criteria for an evaluation 
in excess of 40 percent for lumbar strain, on an 
extraschedular basis have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b), (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change 
in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002) 38 
C.F.R. § 3.159(b) (2002).  The veteran has been advised by 
the RO of the type of evidence lacking to demonstrate 
entitlement to an extraschedular evaluation in the October 
2000 Board decision and the July 2002 supplemental 
statement of the case.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The RO 
collected medical records from all health care providers 
identified by the veteran.  The veteran has been offered 
an opportunity to submit additional evidence in support of 
her claim.  She was given the opportunity to appear and 
testify before a RO hearing officer and/or Member of the 
Board to advance any and all arguments in favor of her 
claim, but declined to do so.  As the record shows that 
the veteran has been afforded VA examination in April 2002 
in connection with her claim, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The veteran has not 
identified additional relevant evidence that has not 
already been sought and associated with the claims file.  
The Board does not know of any additional relevant 
evidence, which is available.

The requirements of the VCAA have been substantially met.  
Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required 
or helpful to her case.  Thus, further remand would serve 
no useful purpose.  VA has satisfied its duties to inform 
and assist the veteran in this case.  Finally, there is no 
prejudice to the veteran in deciding her claim on the 
merits, because she has been told what the requirements 
are to establish her claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  She has had the assistance of the RO to 
develop every possible source of evidence or information 
that might substantiate her claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be 
obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  Therefore, the claim is ready for 
appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set 
forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  After 
careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."

In December 1996, in connection with her claim for 
increase, the veteran reported that back pain and 
limitation of motion hampered her employment.  She 
reported recent VA treatment and that arthritis had set 
in.  She submitted a statement from a lay witness who 
reported that the veteran was unable to drive or do normal 
chores because of her back.  She also submitted a November 
1996 chiropractor's report reflecting complaint of back 
pain, muscle spasm, headaches, and limitation of motion of 
the lumbar and cervical spine.  The chiropractor's 
diagnosis was chronic cervical and lumbar sprain/strain 
with cervicobrachial syndrome and cervicothoracic 
segmental dysfunction.  

VA outpatient reports dated in 1996 and 1997 noted chronic 
back pain.  A February 1996 X-ray showed partial 
lumbarization of S1, spina bifida occulta at S1, and disc 
narrowing at S1-2.  A November 1996 report noted muscle 
spasm since the 1987 motor vehicle accident.  A December 
1996 MRI (magnetic resonance imaging) study reflected 
minimal disc bulge at L3-4 and L4-5 with no impingement 
and no herniation.

According to an April 1997 VA general medical examination 
report, the veteran worked part-time as an auditor and 
took ibuprofen or naproxen for pain.  She reported that 
prolonged standing or sitting caused back pain.  The 
veteran declined to do forward bending because of reported 
pain.  Range of motion was to 15 degrees of extension, to 
30 degrees of lateral bending, and to 20 degrees of 
rotation.  She declined toe and heel walking because of 
pain.  The diagnosis was chronic low back strain with X-
ray evidence of degenerative disc disease.

In June 1997, the RO assigned a 20 percent rating 
effective from December 1996 under Diagnostic Code 5295.  
In an August 1997 statement the veteran reported that her 
back prevented her from obtaining gainful employment.

Additional VA outpatient reports noted continued back pain 
during 1997 as well complaints of left-sided tingling.  An 
August 1997 report noted use of acupuncture for pain 
relief and a TENS (transcutaneous electrical nerve 
stimulation) unit for pain relief.

The veteran underwent VA spine examination in January 
1998.  She reported continuous back pain, especially in 
the cervical area.  She did not use crutches, braces, or a 
cane.  The examiner reported that the veteran was able to 
do her usual occupation and daily activities and that she 
used the TENS unit.  There were no postural or fixed 
deformities.  Musculature was normal without spasm or 
atrophy.  Range of motion was to 85 degrees of forward 
flexion, to 35 degrees of extension, to 30 degrees of 
bilateral flexion, and to 35 degrees of bilateral 
rotation.  Deep tendon reflexes were normal and equal.  
Sensation was present and no definite radiculopathy was 
seen.  Straight leg raising was negative at 90 degrees, 
bilaterally.  The examiner noted that the examination was 
done at maximum disability and that no additional 
disability due to flare-ups was shown.  The examiner noted 
that April 1997 X-rays showed congenital spina bifida and 
a small amount of disc narrowing below L5.  The diagnoses 
were lumbosacral strain with congenital spina bifida 
occulta, disc space narrowing, and degenerative disc 
disease, minimal.

In November 1998, the veteran reported that injections for 
pain and increased medication prevented her from driving 
or working and that her doctor told her not to drive or 
operate machinery.  She requested a 100 percent rating.  A 
November 1998 VA outpatient report noted three pain 
injections and acupuncture needles to relieve muscle 
spasm.

In February 1999, the veteran submitted a claim for total 
rating due to individual unemployability.  During VA spine 
examination in February 1999, the examiner noted the 
veteran's complaints of continuous back pain from the neck 
to the lumbar spine and that the veteran was using a cane 
but was not wearing her TENS unit.  Deep tendon reflexes 
were normal and equal.  Sensory examination was normal.  
Strength in the lower extremities was equal but 
diminished.  The veteran was unwilling to do straight leg 
raising.  Range of motion was to 45 degrees of flexion 
with pain and to 30 degrees laterally, with pain.  The 
diagnosis was lumbosacral strain with congenital spina 
bifida occulta and minimal degenerative disc disease with 
residuals.

In April 1999, the RO received a letter from the county 
school system indicating that the veteran was employed as 
a substitute teacher.  In a June 1999 rating action, the 
RO re-coded the disability under Diagnostic Code 5292 and 
continued the 20 percent rating.

VA outpatient treatment reports received in September 1999 
reflect continued treatment for back pain, including 
trigger point injections and other medication.  VA issued 
a cane for walking in August 1999.

A December 1999 VA spine examination report reflects that 
the examiner reviewed the claims file.  The examiner noted 
that the veteran did not use a crutch, brace, or other 
device and that the back did not flare-up, rather, it just 
hurt constantly.  The veteran had not worked in six 
months.  Range of motion was to 10 degrees of forward 
flexion and in backward extension, lateral flexion was to 
15 degrees to the right and to 20 degrees to the left, 
rotation was to 15 degrees to the right and to 25 degrees 
to the left.  All movements caused pain.  There was no 
fatigue, weakness, or lack of endurance.  There was no 
spasm, atrophy, postural, or fixed deformity.  There was 
no neurologic abnormality.  The examiner noted that the 
veteran continued to take Trazadone, ibuprofen, muscle 
relaxant, and periodic cortisone shots.  The diagnosis was 
lumbosacral strain and the examiner noted that the X-rays 
were normal.  X-rays taken that day showed spina bifida 
occulta of L5 and joint space narrowing at L5- S1, with no 
other changes since prior X-rays.

In a July 2000 rating action, the RO assigned a 40 percent 
disability rating effective from December 30, 1999, under 
Diagnostic Code 5292.  The RO assigned the rating on the 
basis of severe limitation of motion of the lumbar spine 
with no evidence of intervertebral disc syndrome or other 
significant impairment.  In an October 2000 the Board 
essentially assigned an effective date of December 3, 1996 
for the 40 percent schedular rating assigned to the 
veteran's low back disability.  

In a July 2002 Supplemental Statement of the Case (SSOC), 
the RO concluded that prior to December 30, 1999 referral 
for an extraschedular evaluation was not warranted as to 
the veteran's service-connected lumbosacral strain.

The Board notes that since December 30, 1999, the veteran 
has been in receipt of a 100 percent rating based on total 
disability.  In this case the RO has provided and 
discussed the provisions 38 C.F.R. § 3.321 and determined 
that prior to December 30, 1999 such criteria had not been 
met for the purpose of referral of the veteran's case to 
the Director for review.  

Prior to December 30, 1999 there were higher schedular 
ratings available, had the veteran's disability presented 
objective manifestations comparable to the criteria for a 
higher evaluation.  Indeed, during the course of the 
appeal the veteran's rating under the rating schedule was 
increased to reflect the degree of symptomatology and 
industrial impairment shown by the evidence of record. 

Specifically, the Board finds that there is no evidence 
that the veteran's lumbosacral strain required 
hospitalization at any pertinent time during her appeal; 
rather, it appears that she received only outpatient 
treatment.  Moreover, although her service-connected 
lumbosacral strain may well cause some impairment in her 
daily activities and prevent her from working in a job 
that is physically demanding, there was nothing to 
distinguish her case from the cases of numerous other 
veterans who are subject to the schedular rating criteria 
for low back disabilities.  The veteran did not submit 
evidence indicating that this disability affected her 
employability in ways not contemplated by the Rating 
Schedule during the time period at issue.  In this regard, 
the Board notes the work limitations imposed on account of 
the veteran's low back disability.  However, it was 
reported consistently throughout the course of the appeal 
that she was employed as a substitute teacher.

Accordingly, prior to December 30, 1999 the regular 
schedular standards applied in the current case adequately 
described and provided for the veteran's disability level.  
The criteria for an extraschedular rating were not met, as 
described above.


ORDER

Entitlement to an evaluation in excess of 40 percent prior 
to December 30, 1999, based on an extraschedular basis is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

